ACCEPTED
                                                                                           03-15-00071-CV
                                                                                                   4595760
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                     3/23/2015 10:43:17 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK



                       No. 03-15-00071-CV                             FILED IN
                                IN THE              3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                      THIRD COURT OF APPEALS
                                                    3/23/2015 10:43:17 AM
                            AUSTIN, TEXAS               JEFFREY D. KYLE
     ____________________________________________________________
                                                             Clerk


                                   BECKY, LTD.,
                                            Appellant

                                         V.
MILESTONE COMMUNITY BUILDERS, LLC, THE CITY OF CEDAR PARK,
 STEPHEN THOMAS, MATT POWELL, MITCH FULLER, LYLE GRIMES,
           LOWELL MOORE, JON LUX, AND DON TRACY,
                                    Appellees
  _____________________________________________________________

                        ON APPEAL FROM THE
                   126TH JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS
    ______________________________________________________________

                     APPELLANT’S MOTION FOR
                 VOLUNTARY DISMISSAL OF APPEAL
    ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

        Appellant, Becky, Ltd, files Appellant’s Motion for Voluntary Dismissal of

Appeal pursuant to TEX. R. APP. P. 42.1(a), and would respectfully show the Court

as follows:

        Becky filed a notice of appeal on January 30, 2015, intending to appeal what

it believed to be a final judgment. It later came to Becky’s attention that the

judgment appealed from was not final since it did not dispose of all parties and all


AUS-6080685-1
claims. Becky then filed a Motion to Abate, asking for abatement in anticipation

that the trial court would soon enter another order dismissing the remaining claims.

This Court granted the Motion to Abate on March 4, 2015.

        The trial court has now entered an order addressing the remaining claims,

but it did not dismiss those claims. Instead, the trial court denied the remaining

defendant’s motion to dismiss Becky’s claims against it. There is thus no final

judgment entered in the proceedings below, and this appeal is premature.

        Becky therefore requests that this Court dismiss this appeal without

prejudice as untimely. Becky intends to file another appeal once the judgment

below becomes final.

        Counsel for Appellee City of Cedar Park and the individual Appellees has

indicated that these Appellees do not oppose this motion. Counsel for Appellee

Milestone has not responded to inquiries about whether it opposes this motion.

        WHEREFORE, Appellant requests that this motion be granted and that

Appellant’s appeal be dismissed without prejudice.

                                         Respectfully submitted,

                                         HUSCH BLACKWELL LLP

                                         By /s/ Elizabeth G. Bloch
                                            ELIZABETH G. BLOCH
                                            State Bar No. 02495500
                                            Heidi.bloch@huschblackwell.com
                                            111 Congress Avenue, Suite 1400
                                            Austin, Texas 78701-4093

                                         2
AUS-6080685-1
                                            (512) 472-5456 (Telephone)
                                            (512) 479-1101 (Facsimile)

                                            Leonard B. Smith
                                            State Bar No. 18643100
                                            lsmith@leonardsmithlaw.com
                                            P.O. Box 684633
                                            Austin, Texas 78768
                                            (512) 914-3732 (Telephone)
                                            (512) 532-6446 (Facsimile)

                                            ATTORNEYS FOR APPELLANT


                     CERTIFICATE OF CONFERENCE

      The undersigned certifies that she has consulted via email with counsel for
Appellees the City of Cedar Park and the individual Appellees, and they have
indicated that they do not oppose this motion. Counsel for Milestone has not
responded to multiple inquiries about whether it opposes this motion.

                                           /s/ Elizabeth G. Bloch
                                           ELIZABETH G. BLOCH


                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
was served on the 23rd day of March, 2015, via the Court’s electronic filing
system and/or email to the following counsel of record:

        Cobby Caputo
        ccaputo@bickerstaff.com
        Bradley B. Young
        byoung@bickerstaff.com
        Bickerstaff Heath Delgado Acosta LLP
        3711 South MoPac Expressway
        Building One, Suite 300
        Austin, Texas 78746


                                       3
AUS-6080685-1
        Mark Hawkins
        mhawkins@abaustin.com
        Armbrust & Brown, PLLC
        100 Congress, Suite 1300
        Austin, Texas 78701


                                       /s/ Elizabeth G. Bloch




                                   4
AUS-6080685-1